TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00718-CV




                          In re Yolanda Altgilbers and Sally Mares




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                          ORDER


PER CURIAM

              Relators Yolanda Altgilbers and Sally Mares have filed a petition for writ of

mandamus and a motion for emergency stay. See Tex. R. App. P. 52.1, 52.10(a). We grant the

motion and pending further order of this Court, temporarily stay the jury trial scheduled for

October 14, 2019, in Cause No. 14-534-C26, Altgilbers v. Mares, in the 26th District Court of

Williamson County, Texas. See id. R. 52.10(b). Real party in interest is ordered to file a

response to the petition for writ of mandamus on or before October 21, 2019.

              It is ordered on October 11, 2019.



Before Chief Justice Rose, Justices Triana and Smith